EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (hereinafter referred to as the “Agreement”)
has been entered into with effect as of this 20th day of December 2013 by and
between Identive Group, Inc., a Delaware corporation, having its principal
executive offices at 1900-B Carnegie Ave., Santa Ana, CA 92705, United States of
America (hereinafter together with all the companies directly and indirectly
controlled by it referred to as the “Company”) and Mr. Brian Nelson resident in
the State of California, United States of America (hereinafter also referred to
as the “Executive”).

Executive shall serve the Company in the capacity of Executive Vice-President,
Chief Financial Officer and Company Secretary and shall report directly to the
Chief Executive Officer or such other individual or individuals as the Chief
Executive Officer may determine from time to time. Executive shall fully and
faithfully perform such duties and exercise such powers as are incidental to
such position in connection with the business of the Company, including, but not
limited to:

 * oversight of accounting, treasury, tax, insurance, internal controls, audit,
   compliance, human resource management, regulatory reporting, and payroll
   functions, together with other general and administrative responsibilities;
 * support of the Company’s Chairman and Chief Executive Officer, as well as the
   executive management team on the development, execution and monitoring of the
   Company’s overall strategy;
 * communication and administration of matters relating to the operation of the
   Company’s Board of Directors, including the Audit Committee and the
   Compensation Committee; and
 * interface with investors and research analysts on a regular basis.

The Executive shall be an officer of the Company and part of its top management
team with expected contribution to the overall direction of the Company.

Executive shall devote his full attention by using his best efforts to apply his
skills and experience to perform his duties hereunder and promote the interests
of the business and projects of the Company. The Executive acknowledges that he
may be required to work beyond the normal work week for the proper performance
of his duties, and that he shall not receive further remuneration in respect of
such additional hours.

The Executive shall be normally based in the offices of the Company in
California; however the Company will cover all of the Executive’s reasonable
travel and communication costs to the Company’s other offices. The Executive
agrees to travel on the Company’s business as may be required for the proper
performance of his duties.

1

--------------------------------------------------------------------------------



2. COMPENSATION




a) Fixed salary: During the term of this Agreement, the Executive shall be paid
an amount of USD 295,000 per year, payable in accordance with the Company’s
current payroll practices, as fixed salary, less the Executive’s share of
applicable payroll related taxes.

b) Bonus: For services rendered during the term of this Agreement the Executive
shall be paid an annual bonus (hereinafter referred to as the “Bonus”) in
accordance with guidelines for core management executives in the 2011 Identive
Bonus and Incentive Plan or any successor plan as in effect from time to time
(the “Bonus Plan”) that sets forth eligibility criteria for an annual Bonus as
200 % of fixed salary. The actual amount of the Bonus as well as the timing,
measurements, and criteria for earning and form and timing of payment shall be
determined by the Compensation Committee of Identive in accordance with the
Bonus Plan.

3. BENEFITS, PERQUISITES AND BUSINESS EXPENSES

a) The Executive shall be entitled to participate in any equity incentive Plan
of the Company on such terms as may be determined by the Chairman, the
Compensation Committee, or the Board of Directors of the Company. On the
Effective Date, Executive shall be granted options to purchase 500,000 shares of
the Company’s common stock at an exercise price equal to the closing price of
the common stock on The NASDAQ Global Market on the date of the grant. The term
and vesting schedule shall be as set out in the grant notice.

b) The Executive shall be entitled to be reimbursed for all reasonable expenses
incurred by the Executive in connection with the conduct of the business of the
Identive Group pursuant to this Agreement. Such expenses shall be reimbursed
within thirty (30) days following presentation of sufficient evidence of such
expenditures.

c) The Company shall provide the Executive with customary benefits, which are
subject to change from time to time at the discretion of the Company.

d) The Company shall provide the Executive with a Company car in accordance with
the Company policy as in effect from time to time, which car may also be used
privately.

e) The Executive shall be entitled to four (4) weeks of paid vacation per annum.



4. TERM AND TERMINATION




a) Term. The initial term of this Agreement shall commence on the Effective Date
for a 36-month period (the “Term”), unless terminated earlier in accordance with
this Section 4. The Term may be extended by the mutual consent of the parties
hereto at any time prior to its expiration.

2

--------------------------------------------------------------------------------

b) Termination by the Company without cause: The Company shall be entitled to
terminate this Agreement at any time without cause by giving twelve (12) months
prior written notice of the termination but the Company shall be required to
continue to pay the Executive’s monthly fixed salary and, if applicable, any
bonus payments (which shall be pro rata for such applicable portion of the then
current fiscal year) until the end of the notice period. Executive shall execute
such documents and/or agreements, including a waiver and release, as may be
required by the Company in connection with such termination, consistent with
Company policy and practice as in effect from time to time.

c) Termination by the Company for cause: The Company shall be entitled to
terminate this Agreement for cause at any time without notice and without any
payment in lieu of notice. In the event of termination for cause, the Company’s
obligations hereunder with respect to periods following termination shall
immediately cease and terminate and Executive shall be immediately relieved of
all of his responsibilities and authorities as an officer, director and employee
of the Company and as an officer, director and employee of each and every
affiliate in the Company and in such an event there will be no continued monthly
fee payments by the Company to the Executive. For purposes of this Section 5,
“cause” shall include, without limitation, the following circumstances,

i)      The Executive has committed a criminal offence involving moral
turpitude;   ii)      The Executive, in carrying out his duties hereunder, (i)
has been wilfully and grossly negligent, or (ii) has committed wilfull and gross
misconduct or, (iii) has failed to comply with a lawful instruction or directive
from the Board of Directors (and which is not otherwise cured within thirty (30)
days of notice of such breach);   iii)      The Executive has breached a
material term of this Agreement (and which is not cured within Ninety (90)
days);  

Termination of this Agreement for cause shall be effective upon the date of the
notice of termination given to the Executive and the lapse of any applicable
cure period without remedy of the matters set out in such notice.

d)      Termination Following a Change of Control.     (i) Definition of Change
of Control. For purposes of this Section 5(c), the  

term "Change of Control" of the Company is defined as:

     (A) any person (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the Exchange Act)) is or becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of voting securities of the Company representing more than 50% of
the Company’s outstanding voting securities or rights to acquire such securities
except for any voting securities issued or purchased under any employee benefit
plan of the Company or its subsidiaries; or

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of

3

--------------------------------------------------------------------------------

transactions) of all or substantially all of the assets of the Company; or

     (C) a plan of liquidation of the Company or an agreement for the sale or
liquidation of the Company is approved and completed; or

     (D) individuals who, as of the date hereof, constitute the entire Board of
Directors of the Company (the "Incumbent Directors") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election was approved by a vote of at least a majority of the
then Incumbent Directors shall be, for purposes of this provision, considered as
though such individual were an Incumbent Director;

     (E) any consolidation or merger of the Company (including, without
limitation, a triangular merger) where the shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own, directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any); or

     (F) the Board determines in its sole discretion that a Change in Control
has occurred, whether or not any event described above has occurred or is
contemplated.

     (ii) Rights and Obligations Upon Termination Following a Change of Control.
If, within twelve (12) months following a Change of Control, the Company (or its
successor) has reduced the Executive’s position or responsibilities materially,
has reduced the Executive’s compensation in excess of 10%, requires the
Executive to relocate greater than fifty (50) miles from Executive’s then
current location, or terminates Executive other than for cause (as set out in
Section 5(b) above), then, provided Executive executes a general release in a
form determined by the Company at the time of termination and such release is
not revoked and becomes irrevocable on or before the sixtieth (60th) day
following the date of Executive’s termination:

     (A) Executive shall be entitled to receive a severance payment equal to
200% of his annual Fixed Salary as in effect as of the date of such termination,
less applicable withholding, payable in a lump sum, subject to any applicable
tax or other withholdings, on the thirtieth (30th) day following the date of the
Executive’s termination;

     (B) The vesting of shares subject to all stock options granted by the
Company to Executive prior to the Change of Control shall accelerate and become
vested and exercisable as of the thirtieth (30th) day following the date of the
Executive’s termination; and

4

--------------------------------------------------------------------------------

(C) If (1) Executive constitutes a qualified beneficiary, as defined in Section

4980B(g)(1) of the Internal Revenue Code of 1986, as amended, and (2) Employee
elects continuation coverage pursuant to Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA, reimbursement for health care coverage under
COBRA, until the earliest of (x) the date Executive is no longer eligible to
receive continuation coverage pursuant to COBRA, (y) twelve (12) months
following such termination, or (z) for such shorter period until Executive
obtains new employment offering health insurance coverage. Payment of the
reimbursable amount will be made in a lump sum, subject to any applicable tax or
other withholdings, on the last day of the period for which the Executive is
entitled to reimbursement.

     (iii) Limitation on Payments. In the event that the benefits provided for
in this Agreement or otherwise payable to Executive (i) constitute "parachute
payments" within the meaning of Section 280G of the Code, and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then Executive's benefits under this Agreement shall be either (A)
delivered, subject to any applicable tax or other withholdings, in full, or (B)
delivered, subject to any applicable tax or other withholdings, to such lesser
extent as would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.

     Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

     (iv) Anything herein to the contrary notwithstanding, this Section 5(c)
shall not apply where the Executive gives the Executive's explicit written
waiver stating that for purposes of this Section 5(c) a Change in Control shall
not be deemed to have occurred. The Executive's participation in any
negotiations or other matters in relation to a Change in Control shall in no way
constitute such a waiver which can only be given by an explicit written waiver
as provided in the preceding sentence.

     (v) Executive understands and agrees that the payments provided for in this
Section 5(c) may be subject to a vote, advisory or otherwise, by the Company’s
stockholders under the Securities Exchange Act of 1934 and the rules promulgated
thereunder by the

5

--------------------------------------------------------------------------------

U.S. Securities and Exchange Commission, together with additional requirements
that may be imposed by any stock exchange upon which the Company’s common stock
or other securities are listed from time to time. The Company’s obligations to
make the payments provided for in this Section 5(c) are subject to, and may be
limited by, such rules and regulations as in effect from time to time.

e) Disability: This Agreement shall terminate automatically upon written notice
from the Company in the event of Executive’s absence or inability to render the
services required hereunder due to disability, illness, incapacity or otherwise
for an aggregate of one hundred and eighty (180) days during any twelve (12)
month period, provided that such disability, illness, incapacity or other cause
has not occurred during the execution of the business of the Company by the
Executive. In the event of any such absence or inability, the Executive shall be
entitled to receive the compensation provided for herein for the first three
hundred and sixty (360) days thereof, whereafter it shall only be entitled to
receive such compensation, if any, as may be determined by the Board of
Directors. The Company shall also provide the Executive with customary
Disability Insurance at no cost to the Executive.

f) Death: In the event of the death of Executive during the term of this
Agreement, the Executive’s monthly payments shall continue to be paid to the
Executive through the end of the twelfth month following the month in which
Executive’s death occurs.

g) Termination by Executive: The Executive shall be entitled to terminate this

Agreement at any time with or without cause by giving the Company twelve (12)
months prior written notice of the termination. The Company shall have the right
to require the Executive to continue in his capacity as CFO during the twelve
(12) months period.

h) Effect of Termination: The Executive agrees that, upon termination of this
Agreement for any reason whatsoever, Executive shall thereupon be deemed to have
immediately resigned any position that Executive may have as an officer,
director or employee of the Company and each and every affiliate of the Company.
In such event, Executive shall, at the request of the Company or any affiliate
in the Company, forthwith execute any and all documents appropriate to evidence
such resignation. The Executive shall be entitled to any payment in respect of
such resignation in addition to those provided for herein, except as expressly
provided for pursuant to any other agreement entered into with any affiliate in
the Company.

i) Survival of Terms: It is expressly agreed that notwithstanding termination of
this Agreement for any reason or cause or in any circumstances whatsoever, such
termination shall be without prejudice to the rights and obligations of the
Executive and the Company respectively in relation to the time up to and
including the date of termination and the provisions of paragraphs 3(b), 5, 6
and 7 of this Agreement, all of which shall remain and continue in full force
and effect.

6

--------------------------------------------------------------------------------



5. CONFIDENTIAL INFORMATION




a) The Executive agrees not to disclose, either during the term of this
Agreement or at any time for a period of twenty four (24) months thereafter, to
any person not employed by the Company or by any affiliate of the Company or not
engaged to render services to the Company or to any affiliate in the Company,
any trade secrets or confidential information of or relating to the Company or
any affiliate of the Company obtained by the Executive during the term hereof;
provided, however, that this provision shall not preclude the Executive from the
use or disclosure of information known generally to the public (other than that
which the Executive may have disclosed in breach of this Agreement) or of
information required to be disclosed by law or court order applicable to the
Executive or information authorized to be disclosed by the Board of Directors.

b) The Executive also agrees that upon termination of this Agreement for any
reason whatsoever, Executive will not take, without the prior written consent of
the Board of Directors, any drawing, blueprint, specification, report or other
document belonging or relating to the Company or to any affiliate of the
Company.

6. NON-COMPETITION, NON-SOLICITATION

a) The Executive agrees that, during the Term of this Agreement, the Executive
shall not engage in or participate in any entity in any industry that competes,
directly or indirectly, with the businesses of the Company or any affiliate in
the Company. The Executive agrees that, during the Term of this Agreement and
for twelve (12) months thereafter, the Executive shall not solicit any business,
customer, employee or consultant from the Company or any of its affiliates. The
Executive acknowledges that these restrictions are reasonable in scope and
duration, and that the Executive has received valuable consideration in exchange
for agreeing to these restrictions.

7. COMPLIANCE WITH SECTION 409A

a) General. It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Treasury Regulations and other
guidance promulgated or issued thereunder (“Section 409A”), to the extent that
the requirements of Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention. If
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Executive and on the Company). For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

7

--------------------------------------------------------------------------------

b) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the Company
does not make any representation to Executive that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of,
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless Executive or any beneficiary of Executive for any
tax, additional tax, interest or penalties that Executive or any beneficiary of
Executive may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.



8. NOTICES




Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery, overnight courier or by facsimile to the party
entitled thereto at the address stated at the beginning of this Agreement or at
such other address as the parties may have specified by similar notice. Any such
notice shall be deemed delivered on the tenth business day following the mailing
thereof if delivered by prepaid post or if given by means of personal delivery
on the day of delivery thereof or if given by means of courier or facsimile
transmission on the first business day following the dispatch thereof.



9. ASSIGNMENT




The respective rights and obligations of the Company under this Agreement shall
be assignable, in whole or in part, to any company under the direct or indirect
control of Identive Group, Inc. (the “Permitted Assignment”). With the exception
of the Permitted Assignment, the respective rights and obligations of the
Executive and the Company under this Agreement shall not be assignable by either
party without the written consent of the other party and shall, subject to the
foregoing, inure to the benefit of and be binding upon the Executive and the
Company and their permitted successors or assigns. Nothing herein expressed or
implied is intended to confer on any person other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.



10. APPLICABLE LAW




This Agreement shall be deemed a contract under, and for all purposes shall be
governed by and construed in accordance with, the laws of state of California.



11. ARBITRATION




In the event of any dispute, claim, question, or disagreement arising from or
relating to this Agreement or the breach thereof, the parties hereto shall use
their best efforts to settle the dispute, claim, question, or disagreement. To
this effect, they shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties. If they do not reach such solution within
a period of 60 days, then, upon notice by either party to the other, all
disputes, claims, questions, or differences shall be finally settled by
arbitration

8

--------------------------------------------------------------------------------

administered by the American Arbitration Association in accordance with the
provisions of its Commercial Arbitration Rules. The proceedings shall be held in
the English language and the seat of the arbitral tribunal shall be in the city
of Los Angeles, CA, USA, with one arbitrator and with each party bearing their
own costs.

12. AMENDMENT OR MODIFICATION; WAIVER

No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by the Company (including any authorized officer or
committee of the Board of Directors) and is in writing signed by the Executive
and by a duly authorized representative of the Company. Except as otherwise
specifically provided in this Agreement, no waiver by either party hereto of any
breach by the other party of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar or
dissimilar breach, condition or provision at the same time or at any prior or
subsequent time.



13. ENTIRE AGREEMENT




This Agreement contains the entire agreement between the parties hereto with
respect to the matters herein and supersedes all prior agreements and
understandings, oral or written, between the parties hereto, relating to such
matters.

14. COUNTERPARTS AND SIGNATURES

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. This Agreement may be executed by facsimile or electronic
signature (including signature in Adobe PDF or similar format).



[Remainder of page intentionally left blank.]




9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in two
counterparts on the date first above written.

IDENTIVE GROUP, INC.    EXECUTIVE      By: /s/ Jason Hart    /s/ Brian Nelson 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

           Jason Hart    Brian Nelson             Chief Executive Officer     


10

--------------------------------------------------------------------------------